UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 9,2010 South American Gold Corp. (Exact name of registrant as specified in its charter) Nevada 000-52156 98-0486676 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3645E.MainStreet,Suite 119, Richmond,IN (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(765) 356-9726 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Explanatory Note This Form 8-K/A, Amendment No.1, is being filed to amend Item5.02 of the Current Report on Form 8-K filed by South American Gold Corp. (the “Company”) on November 15, 2010, to report the 2010 Incentive Compensation Plan (the “2010 Plan”) adopted by the Company's Board of Directors (the “Board”).This amendment is being filed to revise the disclosure under Item 5.02 to delete reference to the adoption of the 2010 Plan or any grants thereunder not being conditioned upon stockholder approval. The adoption of the 2010 Plan and any grants thereunder are conditioned upon stockholder approval. SECTION 5 – Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On November 9, 2010, the Board of South American Gold Corp. adopted the 2010 Incentive Compensation Plan (the “2010 Plan”).The purpose of the 2010 Plan is to provide incentives that will attract and retain the best available directors of the Company, employees of the Company or any subsidiary that now exists or hereafter is organized or acquired by the Company and appropriate third parties who can provide valuable services to the Company.The adoption of the 2010 Plan and any grants thereunder are conditioned upon stockholder approval. Subject to adjustment as provided in the 2010 Plan, the number of shares of Common Stock of the Company that may be issued under the 2010 Plan shall not exceed 5,000,000.The 2010 Plan permits the grants of stock options, stock appreciation rights, restricted stock awards, performance stock awards and phantom stock awards. The foregoing description of the material terms of the 2010 Plan does not purport to be a complete description of the 2010 Plan and is qualified in its entirety by reference to the 2010 Plan, a copy of which has been attached as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits d)Exhibits. Exhibit Number Description of Exhibit South American Gold Corp. 2010 Incentive Compensation Plan1 1Previously filed as an exhibit to South American Gold Corp.'s Current Report on Form 8-K filed on November 15, 2010 - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 1, 2010 South American Gold Corp. By: /s/ Raymond DeMotte Name: Raymond DeMotte Title: President and Chief Executive Officer - 3 -
